IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. AP-76,363

                 Ex parte MICHAEL WAYNE BOHANNAN, Applicant

               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            TARRANT COUNTY


       K ELLER, P.J., filed a concurring opinion.

       In Ex parte Cordova, a parolee was arrested on a parole revocation warrant, and new criminal

charges were pending at the time.1 There is no suggestion in our opinion in that case that the parolee

was being confined on the new charges.2 In the present case, however, appellant was being confined

on the new charge. Whether that difference between the two cases is legally significant is a question

to be resolved at another time because, as the Court correctly points out, this case is moot.

Filed: May 11, 2011
Publish




       1
           Ex parte Cordova, 235 S.W.3d 735 (Tex. Crim. App. 2007).
       2
         An examination of the writ file in Cordova shows that the new charges were in a different
county than the county of confinement, the latter of which had issued the parole revocation warrant.